Citation Nr: 1717315	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The February 2011 rating decision confirmed and continued the initial denial of service connection for bilateral hearing loss by a May 2010 rating decision, after the Veteran submitted new and material evidence in the appeal period of that decision.  See 38 C.F.R. § 3.156(b) (2016).  The Veteran's claim was transferred to the RO in Denver, Colorado, prior to certification to the Board.

The Veteran appeared at a hearing before the undersigned in August 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the August 2016 hearing, the Veteran testified his hearing difficulties have increased in severity since his last VA examination in December 2010.  He is competent to report observable symptomatology like increased difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's testimony is sufficient to trigger VA's duty to provide a new examination as the lack of a current disability was the basis for the prior denial of his claim, as explained in the September 2012 statement of the case.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding the absence of a hearing loss disability at separation from service does not foreclose a grant of service connection for subsequently demonstrated hearing loss).  Further, the Board finds the December 2010 VA examination report is inadequate to make an informed decision on the Veteran's claim because the examiner did not review private treatment records that suggest the presence of a current bilateral hearing loss disability and failed to provide an adequate rationale to support her opinion that the claimed disability is not result of service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (indicating VA has a duty to ensure any examination it provides is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to identify any relevant outstanding private treatment records and make reasonable efforts to obtain any such records identified.

3.  Schedule the Veteran for a new examination regarding his service connection claim for bilateral hearing loss, with an examiner other than the December 2010 VA examiner.

The selected examiner must provide an opinion as to whether the Veteran has a current bilateral hearing loss disability that is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided, to include a discussion of private treatment records that suggest the presence of a current bilateral hearing loss disability.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

